                                                                                . i   -   J-, I

                                                                                •M 4 1/ I V.

                      IN THE UNITED STATES DISTRICT COUHT
                          SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


                                                                      SO. LiO i. Ci
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                       Criminal Action No: 4:19CR92

LERIC DEWBERRY,

       Defendant.




                                        ORDER


       This matter is before the Court on the Motion for Leave of Absence by Kathleen Davis,

counsel for Defendant, for the dates of August 8,2019 through August 9, 2019, September 12,

2019 through September 13, 2019, and November 13 through 15, 2019. (Doc. 16.) After

careful consideration, said Motion is GRANTED.


       SO   ORDERED,this iZ-ji day of July, 2019.

                                                 (WrISTOPHER L. RAY                            \
                                                  MAGISTRATE JUDGE
                                                  SOUTHERN DISTRICT OF GEORGIA
